Title: [Thursday October 26. 1775.]
From: Adams, John
To: 


      On Thursday October 26. 1775. The Subject again brought on the Carpet, and the same discussions repeated, for very little new was produced. After a long discussion in which Mr. John Rutledge, Mr. Ward, Mr. Lee, Mr. Sherman, Mr. Gadsden, Mr. Dyer, and some others had spoken on the same Side with me, Congress resolved that a Committee of five members be appointed to take into Consideration, the Instructions given to the Delegates of New Hampshire, and report their Opinion thereon. The Members chosen Mr. John Rutledge, Mr. J. Adams, Mr. Ward, Mr. Lee and Mr. Sherman.
      Although this Committee was entirely composed of Members, as well disposed to encourage the Enterprize as could have been found in Congress, yet they could not be brought to agree upon a Report, and to bring it forward in Congress till Fryday November 3. 1775. When Congress taking into Consideration the Report of the Committee on the New Hampshire Instructions, after another long deliberation and debate, Resolved That it be recommended to the provincial Convention of New Hampshire, to call a full and free representation of the People, and that the Representatives if they think it necessary, establish such a form of Government, as in their Judgment will best produce the happiness of the People, and most effectually secure Peace and good Order in the Province, during the Continuance of the present dispute between Great Britain and the Colonies.
      By this Time I mortally hated the Words “Province” “Colonies” and Mother Country and strove to get them out of the Report. The last was indeed left out, but the other two were retained even by this Committee who were all as high Americans, as any in the House, unless Mr. Gadsden should be excepted. Nevertheless I thought this resolution a Tryumph and a most important Point gained.
      Mr. John Rutledge was now compleatly with Us, in our desire of revolutionizing all the Governments, and he brought forward immediately, some representations from his own State, when Congress then taking into consideration, the State of South Carolina, and sundry papers relative thereto, being read and considered
      Resolved that a Committee of five be appointed to take the same into Consideration and report what in their Opinion is necessary to be done. The Members chosen Mr. Harrison, Mr. Bullock, Mr. Hooper, Mr. Chase and Mr. S. Adams.
     